Case 3:20-cv-00793-CWR-LGI Document1 Filed 12/10/20 Page 1 of 7

SOUTHERN File n OF MISSISSIPP]
cf)

 
    

 

  

ARTHUR JOHNSTON

BY
a DEPUTY

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
JACKSON DIVISION

DONALD DOYLE PLAINTIFF

VS. CIVIL ACTION NO.3 | 2Ocv (93 Choe, LRA

CINEMARK USA, INC.;

AND JOHN DOE ENTITIES A-M DEFENDANTS
COMPLAINT

COMES NOW, Donald Doyle, by and through counsel of record, and files this
Complaint against Defendants Cinemark USA, Inc.; and John Doe Entities A-M and, in
support thereof, would respectfully show unto the Court as follows:

A. PARTIES

l. Plaintiff, Donald Doyle, is an adult resident citizen of Hinds County,
Mississippi.
2. Defendant, Cinemark USA, Inc. (hereinafter ““Cinemark”), is a corporation

organized and existing under the laws of the State of Texas. Cinemark can be served
with process of this Court by serving its registered agent designated at the Mississippi
Secretary of State’s office to receive process on its behalf, Corporation Service Company
at 7716 Old Canton Rd., Suite C, Madison, Mississippi 39110.

a. Defendants, John Doe Entities A-M are entities presently unknown to
Plaintiff at this time and are named in this lawsuit pursuant to Rule 9(h) of the
Mississippi Rules of Civil Procedure. All allegations and claims asserted herein against

Defendant(s) are incorporated by reference against these persons, and they will be
Case 3:20-cv-00793-CWR-LGI Document1 Filed 12/10/20 Page 2 of 7

identified by name and joined in this action, by amendment of the Complaint, pursuant to
the Federal Rules of Civil Procedure, when the information to do so becomes available.
B. JURISDICTION AND VENUE

4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332,
because the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000),
exclusive of interest and costs, and because there is complete diversity of citizenship
between Donald Doyle and Defendants.

5. Venue in this Court is proper pursuant to 28 U.S.C. §1391 in that a
substantial part of the events or omissions giving rise to the claims asserted herein
occurred in this District, and Defendants are subject to personal jurisdiction in this
district.

C. FACTS

6. On December 25, 2019, Donald Doyle (hereinafter “Mr. Doyle”) and his
wife, Donna, went to Cinemark Theatre located Pearl, Mississippi to watch a movie. Mr.
Doyle was present in the location as a business invitee. This theatre location is owned
and operated by the Defendants.

7. Mr. Doyle went to use the Men’s room at the location. As he was walking
at a normal pace, he began to open the door to the restroom and enter. As he was
opening the door, he placed his foot just inside the doorway to enter as one would
normally do so and as one would expect one to do so. As soon as his initial step touched
the floor just inside the doorframe, Mr. Doyle’s foot came out from under him causing

him to fall extremely hard to the ground.
Case 3:20-cv-00793-CWR-LGI Document1 Filed 12/10/20 Page 3 of 7

8. The impact of the fall caused tremendous pain to Mr. Doyle’s left shoulder
and other parts of his body. As he attempted to get up, his feet continued to slip and slide
beneath him making it extremely difficult to get up, and his clothes were covered with
soapy water. It was discovered that one of the Defendant’s employees was mopping the
bathroom floor without any warning whatsoever being posted outside of the bathroom to
warn patrons of the theatre of the dangerous condition existing just inside the doorframe
of the restroom. Additionally, the door was not propped open to allow patrons to easily
see the “wet floor” sign that was placed well inside the restroom. Nor was the “wet
floor” sign placed in a easily conspicuous location to maximize visibility of the same
prior to entering the dangerous area.

9. It is also noted that the employee was negligently mopping the floor with
far too much soap which created a far more dangerous condition than one would expect
to find in connection with a recently mopped floor.

10. Asa direct and proximate result of his fall, Mr. Doyle suffered serious and
significant injury to his left shoulder which required extensive medical treatment
including surgery.

11. | The Defendants are in the business of operating a theatre business at the
Cinemark location that was frequented by Mr. Doyle on the day in question. As such,
Mr. Doyle was present at the location in answer to the express or implied invitation of the
Defendants for their mutual advantage. Therefore, Mr. Doyle was clearly present in the
Defendants’ business location as a business invitee at the time of this incident.

Therefore, the Defendants owed Mr. Doyle the duty to exercise reasonable and ordinary
Case 3:20-cv-00793-CWR-LGI Document1 Filed 12/10/20 Page 4 of 7

care to keep the premises in a reasonably safe condition or warn him of known dangers.
The Defendants failed to do so which proximately caused significant injury to Mr. Doyle.
D. COUNT ONE (1) - NEGLIGENCE

12. _ Plaintiff re-alleges and incorporates by reference the preceding paragraphs
above, as if set forth in full hereinafter.

13. | The Defendants are in the business of operating a theatre business at the
Cinemark location that was frequented by Mr. Doyle on the day in question. As such,
Mr. Doyle was present at the location in answer to the express or implied invitation of the
Defendants for their mutual advantage. Mr. Doyle was clearly present in the Defendants’
business location as a business invitee at the time of this incident. Therefore, the
Defendants owed Mr. Doyle the duty to exercise reasonable and ordinary care to keep the
premises in a reasonably safe condition or warn her of known dangers.

14. The duty owed to Mr. Doyle by the Defendants included a duty to inspect
its premises and remove any and all potential hazards to its customers such as Mr. Doyle.

15. Disregarding its duty as the owner of a business, the Defendants were
guilty of one or more of the following:

(a) Failure to maintain the premises in a reasonable safe condition;

(b) Failure to warn Plaintiff of the dangerous condition;

(c) Failure to implement the proper procedures to prevent or
avoid the incident when the Defendants knew, or in the existence
of reasonable care should have known, that there existed an
unreasonably dangerous condition in the restroom that would case

a person, such as Mr. Doyle, to slip and fall;

(d) Failure to identify and remedy known or foreseeable hazards;
Case 3:20-cv-00793-CWR-LGI Document1 Filed 12/10/20 Page 5 of 7

(e) Failure to exercise reasonable care, and permitting and allowing
said premises to become and remain in a negligent, defective and
unreasonably dangerous condition;

(f) Failure to reasonably inspect said area for this hazardous condition
where they knew, or with reasonable diligence should have known,
that such condition greatly increased the risk that persons, such as
Mrs. Doyle, would slip and fall;

(g) Failure to otherwise exercise due care with respect to the
allegations contained in this Complaint; and

(h) — Any and all other negligent acts and/or omissions which may be
shown during the course of proceedings in this case.

16. —_ Atall times relevant to this cause of action, the employees of the
Defendants were acting in the course and scope of their employment with the Defendants.
As such, the Defendants are vicariously liable for any and all of their employees’ actions
and/or omissions via the doctrine of respondeat superior.

17. Asa direct and proximate result of the Defendants’ negligence, as set forth
herein and above, Mr. Doyle suffered significant and tremendous physical and emotional

injuries from his fall.

E. COUNT THREE (3) - GROSS
NEGLIGENCE, PUNITIVE DAMAGES, ETC.

18. Plaintiff re-alleges and incorporates by reference the preceding paragraphs
above, as if set forth in full hereinafter.

19. The aforesaid actions and omissions of Defendants constitute intentional,
willful, unlawful, and reckless conduct and a wanton disregard of the rights of Plaintiff
and other members of the public whom they invite to frequent their theatre locations all

over the country and/or constitutes such gross negligence and recklessness as to show a
Case 3:20-cv-00793-CWR-LGI Document1 Filed 12/10/20 Page 6 of 7

total lack of regard as to the rights of Plaintiff and other members of the public invited to
shop at their theatre locations, which entitle Plaintiff to recover punitive and exemplary
damages against said Defendants.

F. DAMAGES

20. _‘ Plaintiff re-alleges and incorporates by reference the preceding paragraphs
above, as if set forth in full hereinafter.

21. Asadirect and proximate result of the concurrent negligent acts/omissions
of said Defendants, Plaintiff sustained injuries and incurred substantial damages as listed
hereinbelow including, but not limited to, the following:

(a) Past, present, and future doctor, hospital, drug, and medical bills;
(b) Past, present and future mental anguish and emotional distress;
(c) Past, present and future physical pain and suffering;

(d) _—_‘Inconvenience and discomfort;

(e) Permanent physical impairment;

(f) Disfigurement;

(g) Loss of enjoyment of life; and

(h) =‘ Any other relief which the Court or jury deems just or appropriate
based upon the circumstances.

G. RELIEF DEMANDED
WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a trial by jury and
that Defendants Cinemark USA, Inc. and John Doe Entities A-M, be served with process
of this Court, to appear and answer same, and that after due proceedings be had, there be

a monetary judgment herein in favor of Plaintiff of and from Defendants for:
Case 3:20-cv-00793-CWR-LGI Document1 Filed 12/10/20 Page 7 of 7

(a)
(b)
(c)
(d)

(e)

Actual and compensatory damages:
Punitive and exemplary damages;
Reasonable attorney fees;

Pre-judgment and post-judgment interest and all costs accrued in
this action; and

Any other legal or equitable relief the Court deems just and
appropriate under the circumstances.

RESPECTFULLY SUBMITTED, this the 0 ~ day of November, 2020.

OF COUNSEL:

D OYLE

BY

 

Jay M. eri
ATTORNEY FOR PLAINTIF

KOBS & PHILLEY, PLLC

JARED A. KOBS, MSB NO. 101612
BENJAMIN N. PHILLEY, MSB NO. 101556
JAY M. KILPATRICK, MSB NO. 100136

met Office Box 2230

. Mississippi 39130-2230
Telephone: 601.856-7800
Facsimile: 601.856-7031
E-mail: jkilpat@kobsphilley.com

 
